           Case 3:17-cv-08263-DJH Document 99 Filed 03/31/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Mikkel Jordahl, et al.,                          No. CV-17-08263-PCT-DJH
10                     Plaintiffs,                        ORDER
11       v.
12       Mark Brnovich, et al.,
13                     Defendants.
14
15             This matter is before the Court on a Joint Stipulation regarding Plaintiffs’ Petition
16   for Attorneys’ Fees, Costs, and Expenses (Doc. 98). Pursuant to the stipulation of the
17   parties,
18             IT IS ORDERED approving the Stipulation (Doc. 98). If the Court determines
19   that an award of fees and costs should issue under 42 U.S.C. § 1988, the amount of fees
20   and costs shall be $125,000 and $1,700, respectively.1 The parties shall brief the remaining
21   issue of whether this Court can and/or should issue an award of costs and fees under 42
22   U.S.C. § 1988. Accordingly,
23   ///
24   ///
25   ///
26   ///
27   ///
28   1
       Plaintiffs state that they are reserving the right to seek additional fees-on-fees for time
     spent litigating whether they are entitled to attorneys’ fees.
     Case 3:17-cv-08263-DJH Document 99 Filed 03/31/20 Page 2 of 2



 1          • Plaintiffs shall have until May 15, 2020 to file their Petition for Attorneys’
 2             Fees, Costs, and Expenses.
 3          • Defendants shall have until June 19, 2020 to file their response to Plaintiffs’
 4             Petition.
 5          • Plaintiffs shall have until July 10, 2020 to file a reply in support of their
 6             Petition.
 7             Dated this 30th day of March, 2020.
 8
 9
10                                            Honorable Diane J. Humetewa
11                                            United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
